91 Mich. App. 79 (1979)
282 N.W.2d 14
PEOPLE
v.
PERRY
Docket Nos. 78-620, 78-621.
Michigan Court of Appeals.
Decided June 20, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, *80 Prosecuting Attorney, and David A. King, Assistant Prosecuting Attorney, for the people.
Charles Drukis, for defendant on appeal.
Before: D.C. RILEY, P.J., and V.J. BRENNAN and G.W. CROCKETT, JR.,[*] JJ.
PER CURIAM.
Defendant was convicted in two separate trials of delivery of a controlled substance, heroin, contrary to MCL 335.341(1)(a); MSA 18.1070(41)(1)(a). He appeals as of right.
On September 29, 1975, Washtenaw County police officers placed a transmitter and tape recorder on the person of police informant William Bruce O'Neal. O'Neal then went to the 100 block of Ann Street in Ann Arbor where he purchased a small quantity of heroin from defendant. He returned on September 30, 1975, and made another purchase from defendant. These tapes were played at defendant's trials, over his objections.
In People v Hall, 88 Mich. App. 324; 276 NW2d 897 (1979), this Court relied on People v Beavers, 393 Mich. 554; 227 NW2d 511 (1975), cert den 423 U.S. 878; 96 S. Ct. 152; 46 L. Ed. 2d 111 (1975), and People v Livingston, 64 Mich. App. 247; 236 NW2d 63 (1975), to hold that a search warrant is required where an informant records a conversation with a defendant. The intrusion of privacy incurred where a participant transmits a conversation to a third party is equally present as where a participant records the conversation. Thus, defendant is entitled to the same protection from unreasonable searches and seizures. Const 1963, art 1, § 11.
Since no search warrant was procured in this *81 case, it was reversible error to play the tape recordings into evidence. The defendant's convictions must be reversed.
NOTES
[*]  Former Recorder's Court judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.